     Case 1:18-cv-01230-NONE-EPG Document 101 Filed 01/25/21 Page 1 of 2


 1
 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                                      EASTERN DISTRICT OF CALIFORNIA
 7

 8
      FRANK E. PETERS,                                   Case No. 1:18-cv-01230-NONE-EPG (PC)
 9
                         Plaintiff,                      ORDER APPROVING FOURTH JOINT
10                                                       STIPULATION TO AMEND SCHEDULING
      v.                                                 ORDER AND MODIFYING SCHEDULE
11
      NORRIS HOLLIE, M.D., et al.,
12                                                       (ECF No. 100)
                         Defendants.
13

14
             Pursuant to the stipulation of the parties (ECF No. 100), and finding good causes exists,
15
      the Court will modify the Scheduling Order (ECF No. 90, as amended by ECF Nos. 94, 97, & 99).
16
      The remaining dates and deadlines in this case are as follows:
17

18    Event                                      Deadline/Date
      Non-expert Discovery                       March 31, 2021
19
       Expert Disclosure                         April 30, 2021
20
       Rebuttal Expert Disclosure                May 31, 2021
21
       Deadline:
       Expert Discovery                          June 30, 2021
22
       Dispositive Motions                       July 30, 2021
23     Plaintiff’s Pretrial Statement            January 12, 2022
24     Motions for Attendance of Incarcerated January 12, 2022
25     Witnesses

26
27

28

                                                      -1-
     Case 1:18-cv-01230-NONE-EPG Document 101 Filed 01/25/21 Page 2 of 2


 1     Deadline for Plaintiff to Notify Court January 12, 2022
 2     in Writing of the Name and Location of
       each Unincarcerated Witness Who
 3
       Refuses to Testify Voluntarily
 4
       Oppositions to Motions for Attendance February 11, 2022
 5     of Incarcerated Witnesses
 6
       Defendants’ Pretrial Statement           February 11, 2022
 7     Deadline for Plaintiff to Submit Money February 11, 2022
 8     Orders if He Wants to Have Marshals
       Service Serve Unincarcerated
 9
       Witnesses Who Refuse to Testify
10     Voluntarily
11     Telephonic Trial Confirmation Hearing March 15, 2022, 8:15 a.m., Courtroom 4 (NONE)
12     Jury Trial                               May 17, 2022, 8:30 a.m., Courtroom 4 (NONE)
                                                .
13           All other terms and conditions of the Scheduling Order remain in full force and effect.
14
      IT IS SO ORDERED.
15
16       Dated:      January 25, 2021                         /s/
17                                                     UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28
                                                    -2-
